  Case: 1:21-cv-00787-DAP Doc #: 8 Filed: 05/06/21 1 of 2. PageID #: 177




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO


BRIAN E. WARD,                                   )       CASE NO. 1: 21 CV 787
                                                 )
                Plaintiff,                       )       JUDGE DAN AARON POLSTER
                                                 )
         v.                                      )
                                                 )
MEDINA COUNTY SHERIFF                            )       MEMORANDUM OF OPINION
OFFICE,                                          )       AND ORDER
                                                 )
                Defendant.                       )


        Pro se plaintiff Brian E. Ward has filed a fee-paid complaint in this case against defendant

“Medina County Sheriff Office” seeking relief under 42 U.S.C. § 1983. (Doc. No. 1.) The

complaint is unclear but appears to pertain to events occurring in connection with a domestic

relations case in the Medina County Court of Common Pleas Domestic Relations Division. On its

face, the complaint does not allege a plausible claim over which this Court may assert federal

subject-matter jurisdiction. The named defendant “Medina County Sheriff Office” is not an entity

subject to suit under § 1983. See, e.g., Carmichael v. City of Cleveland, 571 F. App'x 426, 435 (6th

Cir. 2014) (finding dismissal of claims against county sheriff's department proper because “a county

sheriff's office is not a legal entity that is capable of being sued”).

        Generally, where the filing fee has been paid by plaintiff at the outset of the case, the district

court may not sua sponte dismiss the complaint unless the court gives the plaintiff the opportunity
  Case: 1:21-cv-00787-DAP Doc #: 8 Filed: 05/06/21 2 of 2. PageID #: 178




to amend the complaint. Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999). In accordance with

Apple, the plaintiff is hereby provided the opportunity to file an Amended Complaint. The plaintiff

is instructed to file, and serve, a legally sufficient Amended Complaint within 30 days of the date

of this Order. If the plaintiff fails to file an Amended Complaint that sets forth a cognizable claim

over which this Court may assert subject-matter jurisdiction, this action may be dismissed without

further notice. Apple, 183 F.3d at 479; Catz v. Chalker, 142 F.3d 279 (6th Cir. 1998).1

       IT IS SO ORDERED.



                                                 s/ Dan Aaron Polster             5/6/2021
                                              DAN AARON POLSTER
                                              UNITED STATES DISTRICT JUDGE




   1
    The defendant may respond to any Amended Complaint the plaintiff files in accordance with
the Federal Rules of Civil Procedure.

                                                 -2-
